Citation Nr: 0216646	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  97-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from January 1990 to 
February 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in February 1996 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  Due to the veteran's change in 
residence, this case has been transferred to the RO in 
Cleveland, Ohio, which now has jurisdiction.  

In a February 2000 decision, the Board denied the claims for 
increased ratings for gastroenteritis and residuals of a head 
injury, and remanded the issue of service connection for 
depression for further development.  As explained in more 
detail below, the RO completed, to the extent possible, the 
requested development on the remanded issue, the only issues 
remaining on appeal.  However, as the RO also has continued 
the denial of the appeal, the matter has been returned to the 
Board for further appellate consideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  There is no competent (medical) evidence linking the 
current diagnosis of depression to the veteran's active 
period of service.


CONCLUSION OF LAW

Service connection for depression is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 3.303 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act and implementing regulations essentially provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

Through the March 1996 statement of the case, supplemental 
statements of the case dated October 1996, December 1998 and 
August 2002, the Board's remand of February 2000, and various 
correspondence from the RO, including a December 2001 letter, 
the veteran and his representative have been notified of the 
law and regulations governing entitlement to the benefit he 
seeks, the evidence which would substantiate his claim, and 
the evidence which has been considered in connection with his 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim, and provided ample opportunity to submit 
information and evidence.  

In the February 2000 remand, the Board made a specific 
request for a July 1994 Minnesota Multiphasic Personality 
Inventory (MMPI) report referred to in the record, and 
directed that the veteran be afforded a VA examination.  
Attempts by VA to locate the MMPI report were not successful, 
as noted by VA in a March 2001 notation to the record.  
Thereafter, VA contacted the veteran in September 2001 
requesting information from him regarding that report.  The 
veteran did not respond.  The claims folder includes multiple 
notices regarding the scheduling and rescheduling of 
examinations, and the veteran's failure to appear for an 
examination rescheduled for July 2002.  Therefore, that 
evidence has not been obtained and associated with the claims 
folder.  In the Informal Hearing Presentation of October 
2002, the veteran's representative alludes to a failure to 
provide the veteran with the notice of the examination as 
requested in the remand.  The Board points out that the 
principles of administrative regularity dictate that there is 
a presumption that government officials have properly 
discharged their official duties.  Saylock v. Derwinski, 3 
Vet. App. 394, 395 (1992).  Here, a review of the claims 
folder shows that the RO obtained the veteran's most recent 
address prior to their last effort of scheduling an 
examination for July 2002.  Also, in the VA Form 646 
(Statement of Accredited Representation in Appealed Case) the 
veteran's representative stated that the review of the claims 
folder indicated that the RO attempted to comply with the 
Board's remand.  Therefore, given this statement and the 
recording of the veteran's most recent address prior to the 
last attempt to reschedule the examination, it is reasonable 
to conclude that the RO prepared and mailed the proper notice 
to the veteran. 

Moreover, there is no indication that there is any existing, 
potentially relevant evidence to obtain, the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the VA, is not here at 
issue.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board's consideration of the claims 
at this juncture, without first remanding to the RO for 
explicit VCAA consideration, or for an additional 
notification and/or development action .  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Factual Background

Service medical records, including the January 1990 service 
entrance examination and medical history reports, and the 
treatment records are negative for psychiatric conditions.  
The records reveal that the veteran was seen on occasion for 
complaints of headaches.  In October 1992, the veteran was 
involved in a motor vehicle accident sustaining a cerebral 
contusion with a brief loss of consciousness.  A CT scan 
report was negative for skull pathology.  Service medical 
records thereafter note complaints of dizziness and 
"blacking out".  Neurological examination in March 1993 was 
normal.  The separation examination report of February 1994 
shows that the veteran's psychiatric examination was normal.  
However, the corresponding medical history report reflects 
the veteran's references to frequent trouble sleeping and 
depression or excessive worry.  

Records from Akron General Hospital show that when the 
veteran was treated for complaints of chest pain in July 
1994, the examiner reported a diagnosis of anxiety.  The 
examiner prescribed medication.  It was reported that the 
veteran had recently been discharged from service and had 
gone through a divorce.  The veteran indicated that he had 
been under a lot of stress due to that situation, and was not 
eating and sleeping well.  

On a VA Persian Gulf examination of November 1994, the 
veteran reported that he experiences trouble with decisions 
sometimes, sleep disturbance, crying spells often, occasional 
thoughts of suicide, fatigue, loss of appetite, trouble with 
sex life, social withdrawal, hallucinations, improbable 
beliefs, anxiety and depression.  His mental status was 
"normal" and a psychiatric condition was not diagnosed.  

A VA psychiatric examination was conducted in April 1995.  It 
was indicated that the veteran had been divorced since June 
1994 because his wife had been unfaithful.  He had been 
married for about a year.  The veteran reported that a 
Minnesota Multiphasic Personality Inventory (MMPI) was done 
in July 1994.  The physician diagnosed the veteran as having 
a depressive disorder not otherwise specified with some 
anxiety features.  The physician also listed the veteran's 
stressors as moderate, many as a result of his physical 
problems. 

The veteran was seen at a VA PTSD clinic in July 1995.  At 
that time, the veteran relayed that during service, he 
witnessed the suicide of a friend, who had shot himself.  It 
was also noted that the veteran was having problems with his 
girlfriend.  Also, prior to his discharge from service, he 
was in an automobile accident that rendered him unconscious 
for 1 1/2 hours.  In August 1995, the veteran was treated for 
complaints of insomnia, depression and anxiety.  

The private records from Akron General Hospital, dated in 
1995, reflect reports of a medical history of depression and 
treatment for anxiety. 

In June 1996, the veteran testified that he first noticed his 
depression when he was in Germany.  He was not married at the 
time when he started having these problems.  The veteran 
reported that when he was in his room alone or things would 
get hectic and he did not have a chance to take a break, he 
would "act just like a baby."  He would stand in the corner 
and cry, and wanted to go home.  He testified that he loved 
the service and that re-enlisted.  He would have made the 
service a career if his problems did not exist.  The 
condition continued after his discharge from service.  He was 
deployed to Saudi Arabia, and noted that he got along with 
his fellow soldiers for a majority of the time, and that he 
had good working relationships with them.  He noticed some 
depression during the clean up after Desert Storm and a 
gradual increase when he returned to Germany.  The veteran 
noted some frustrations regarding problems with a hospital, 
and how his physical problems interfere with is ability to 
work.  The veteran testified that he was treated for 
depression during service, and then told that he was fine and 
was "blowing off" to avoid going to the field.  He reported 
that this occurred in August 1990 when he reported complaints 
of fatigue.  

Although scheduled for three VA psychiatric examinations, in 
April 2001, May2002 and July 2002, the veteran did not report 
for the evaluations.

Analysis

Service connection can be awarded for a disease or disability 
incurred or aggravated, or presumed to have been incurred in 
the line of duty while serving in the active military, naval, 
or air service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (2002).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for a disease 
first diagnosed after service when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

In this case, the post-service medical records clearly shows 
that the veteran has been diagnosed with depression.  
Therefore, he has the disability that he claims is related to 
service.  However, the (competent) evidence of record does 
not show that the current findings and diagnosis of 
depression are related to the veteran's service.

As stated, the veteran reported symptoms of frequent trouble 
sleeping and depression or excessive worry on his February 
1994 medical history report.  However, the separation 
examination reflects a "normal" psychiatric examination, 
and the service treatment records are entirely negative for 
complaints or diagnoses of depression during the veteran's 
service.  Also, from the post-service reports dated in 1994, 
it was noted that the veteran was under stress due to a 
divorce from his wife and events or problems related to 
service were not referenced.  However, the Board does note 
that the veteran testified in 1996 that he felt depressed 
prior to his marriage and divorce.  He testified that he was 
treated for depression around August 1990, but the service 
medical records dated prior to, during, and shortly after 
that period, only reflect treatment for physical conditions.  
The only evidence dating the onset of the condition to the 
veteran's active period of service consists of the veteran's 
lay assertions and the separation medical history report of 
1994.  However, the veteran is not competent to make a 
diagnosis of depression or to provide the necessary link 
between the current findings and his service.  The Board 
points out that the United States Court of Appeals for 
Veterans Claims (Court) has held that where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  That is not the case 
in this instance.  As discussed, the Board remanded this case 
in February 2000 to secure essential competent evidence such 
as the July 1994 MMPI report, and to afford the veteran a VA 
examination for the purpose of exploring and determining the 
cause of the nature and etiology of any psychiatric 
disabilities diagnosed.  However, the MMPI report could not 
be obtained and the veteran failed to respond to the 
development request or to report for the scheduled 
examinations.  Therefore, absent the necessary competent 
evidence linking the current diagnosis of depression to the 
veteran's service, the appeal is denied.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for depression is denied.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

